Citation Nr: 1221487	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to August 1971.  He died in October 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held in October 2011, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In February 2012, the Board obtained a medical expert opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board determined that such an opinion was necessary to address the complex medical questions raised by the case.  38 C.F.R. §20.901(a), (d).  The appellant was notified in January 2012 that the Board intended to seek such an opinion.  She was later furnished a copy of the medical expert opinion in March 2012, and she was provided 60 days for response.  The appellant did respond in April 2012, but she did not provide any additional pertinent evidence in support of the appeal.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).
FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2008, and the immediate cause of death was listed as metastatic rectal carcinoma with an onset of 28 months earlier.  It was unknown whether tobacco use contributed to his death, and there were no other no underlying causes or other significant conditions listed on the death certificate as contributing to death but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD) and hemorrhoids.

3.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service or of herbicide exposure. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, the appellant was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim, including those elements identified in Hupp, 21 Vet. App. at 352-53, and of the division of responsibilities between VA and a claimant in developing an appeal.  The February 2009 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the February 2009 letter, which was sent prior to the June 2009 rating decision on appeal, no further development is required with respect to the duty to notify.   

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as the pertinent post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record, including testimony provided at an October 2011 hearing before the undersigned Acting Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but likewise finds nothing to suggest that there is any outstanding evidence pertinent to the claim.  

Moreover, as previously noted, the case was referred in January 2012 for a medical expert opinion from a VHA health care professional in light of the complex medical questions raised by the appeal.  An opinion was provided in February 2012.  The Board finds that the expert's February 2012 opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history and all pertinent lay assertions and addresses all material elements raised by the appeal in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board acknowledges the VHA medical expert's qualifying statement that his responses conveyed his best understanding of the relevant science as applied to the appellant's situation, recognizing that he was a general oncologist and had no published in the area relating colorectal cancer to stress nor hemorrhoids.  The Board finds, however, that the VHA medical expert's February 2012 opinion is not inadequate due to these qualifying statements.  First, the appellant has not challenged the VHA medical expert's competence and the Board may, as a general matter, assume that a VA examiner is competent.  See Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011).  Second, and more importantly, this examiner's qualifications as a medical expert are not in question; his statement does not indicate any lack of expertise in rendering such an opinion.  See, e.g., Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (medical experts as required by must be "'qualified through education, training, or experience to offer medical diagnosis, statements, or opinions.'").  Thus, the Board finds that the VHA medical expert's February 2012 opinion is adequate.  See Barr, 21 Vet. App. 303.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

The appellant contends that service connection is warranted for the cause of the Veteran's death.  

The evidence of record before the Board shows that the Veteran was first diagnosed with rectal cancer during a colonoscopy in June 2006.  In July 2006, he was noted as having Stage IV colorectal carcinoma with a colorectal mass and liver metastasis.  According to the appellant's October 2011 Board hearing testimony, the Veteran had first noticed symptoms prior to the initial diagnosis.  The medical records show that his cancer was found by January 2008 to be "widely metastatic" with lesions involving the liver and lungs.  He later died in October 2008.  The death certificate lists the immediate cause of death as metastatic rectal carcinoma and indicated that the approximate interval between the onset of that disorder and death was 28 months.  The death certificate also noted that it was "unknown" whether tobacco use contributed to the Veteran's death.  No underlying causes or other significant conditions contributing to death but not resulting in the underlying cause were identified.

At the time of his death, the Veteran was service-connected for PTSD and hemorrhoids.

These facts are not in dispute.  Thus, the central question on appeal concerns the question of causation.  In this regard, the appellant has raised alternative theories of entitlement.  First, she contends that the Veteran's cancer was caused by exposure to Agent Orange during service.  Alternatively, she contends that his service-connected hemorrhoids when combined with the stress of his service-connected posttraumatic stress disorder (PTSD) death contributed to his death.  The Board is required to address all theories of entitlement reasonably raised by the record, including a liberal reading of an appellant's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  For sake of clarity, the Board will separately address each alternative theory of entitlement.  

Pertinent to both theories, however, the Board initially notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

A disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  The term "tobacco products" here means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103; 38 C.F.R. 3.300(a).  Nonetheless, service connection may be granted if the disability or death is otherwise shown to have been incurred or aggravated during service.  This includes disability or death that can be service-connected on a basis other than tobacco use during service, and where the disability became manifest or the death occurred during service or within an applicable presumptive period (to a compensable degree).  38 C.F.R. 3.300(b).  

The Board's duty is to assess the probative value, including the credibility and competency, of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may nonetheless favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board must also fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  


A.  Agent Orange Exposure

The appellant initially contends that the Veteran had Agent Orange exposure during service, which caused his metastatic rectal carcinoma.  The appellant does not contend, and the evidence does not indicate, that the Veteran had metastatic rectal cancer in service or within one year of service.  See 38 C.F.R. §§ 3.304, 3.307, 3.309.

In this regard, the Board notes that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to Agent Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The diseases presumed to be associated with herbicide exposure consist of chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  (For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent Orange is generally considered an herbicide agent and will be so considered in this decision.)

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

A presumption of service connection is not applicable when a cancer listed as a presumptive disease under 38 C.F.R. § 3.309 is shown by the evidence to be a metastasis from a cancer which is not so listed.  See Darby v. Brown, 10 Vet. App. 243 (1997); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

In this case, the record shows that the Veteran had service in the Republic of Vietnam from October 1966 to October 1967 and from November 1970 to August 1971.  It is therefore presumed that he was exposed to Agent Orange during his military service.  38 C.F.R. § 3.307(a)(6).  This fact is not in dispute.  Rather, the central question is whether his metastatic rectal cancer was caused by Agent Orange exposure.  

On this question, the Board notes that rectal cancer is not among the diseases identified in 38 C.F.R. § 3.309(e) as presumptively associated with herbicide exposure.  Although cancer of the lung is listed under 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure, the medical evidence here unequivocally establishes that the Veteran's cancer metastasized to the lungs from the rectum.  Again, presumptive service connection is not available for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  See Darby, 10 Vet. App. at 246; VA Gen. Coun. 18-97.  Accordingly, service connection for the cause of the Veteran's death based on presumed Agent Orange exposure is not available in this case.

Notwithstanding the presumptive provisions, service connection for claimed residuals of Agent Orange exposure may also be established by evidence showing that a disorder resulting in death is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

The pertinent evidence on this question consists of an expert VHA medical opinion obtained by the Board in March 2012.  The expert, a VA medical oncologist, reviewed the facts of the case and then opined that it is not likely that the Veteran's rectal cancer was related to Agent Orange exposure.  In support, the expert explained that numerous large studies have examined this issue, but per an American Cancer Society study, cancers of the gastrointestinal system, including the rectum, have not found a link between exposure to herbicides, including Vietnam veterans, and these cancers.  The VA examiner also observes that the instant Veteran had a documented history of being a heavy, longtime smoker and noted that the risks of smoking and death were well known.  

The Board finds that this expert opinion is the most probative evidence of record regarding whether the Veteran's metastatic rectal cancer may be due to Agent Orange exposure.  In addition to being uncontroverted by any other medical evidence of record, the expert based the opinion on an accurate and comprehensive factual review.  Furthermore, the expert's conclusions are clearly and unequivocally stated and are supported by a reasoned explanation.  

The Board acknowledges the VHA medical expert's comment that he was "not in a position to be able to comment on other aspects of exposure and [the Veteran's] military service."  The Board finds that this qualifying statement does not materially diminish the otherwise highly probative value of the VHA medical expert's opinion.  Most significantly, the evidence of record does not indicate that any environmental exposures other than Agent Orange during service may have caused the Veteran's metastatic rectal cancer.  Thus, the VHA medical expert's inability to comment regarding any other potential exposures during the Veteran's service is nonconsequential.  

In short, the February 2012 VHA expert medical opinion is highly probative because it is fully articulated with clear conclusions based on an accurate factual foundation and is supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The only evidence contradicting the February 2012 VHA medical expert's opinion is the appellant's own opinion, such as she expressed in a February 2009 written statement, arguing that the Veteran "developed cancers related to or consistent with Agent Orange exposure."  However, her opinion is not competent because the central question of causation in this case is a highly complex medical question, as demonstrated by the February 2012 VHA expert medical opinion.  In other words, the question of whether the Veteran's metastatic rectal cancer was caused by Agent Orange exposure extends beyond an immediately observable cause-and-effect relationship and is otherwise not the type of medical question for which lay evidence is competent evidence.  Accordingly, the appellant's own opinion is not competent and does not controvert the highly probative February 2012 VHA medical expert's opinion.  See Jandreau, 492 F.3d at 1376-77.  

For these reasons, the Board finds that service connection is not warranted based on herbicide exposure.  


B.  Service-connected Disabilities

The appellant alternatively argues that the Veteran's service-connected PTSD and hemorrhoids contributed to his death.  

On this question, the most probative evidence of record shows that it is less likely than not a service-connected disability substantially or materially contributed to his death.  To the contrary, the evidence demonstrates that it is more likely than not that the Veteran's metastatic cancer was due to tobacco use.  

The Veteran's medical records show that he suffered from psychiatric symptoms, including depression, until his death.  The medical records also show that he continued to smoke after his diagnosis.  Otherwise, the medical records are not probative, as they do not indicate that the Veteran's PTSD or hemorrhoids contributed to his death.  Likewise, the death certificate shows that there were no underlying causes or other significant conditions contributing to death but not resulting in the underlying cause. 

In support of her appeal, the appellant submitted a February 2009 written statement from a surgeon who treated the Veteran.  The surgeon wrote that the Veteran had "stress related problems from his military service and certainly he was under a lot of stress during his last years of life that may well have shortened his life."  

The Board acknowledges that this surgeon's February 2009 statement is favorable to the claim.  Nonetheless, the Board finds that it has little probative value.  First, the physician did not provide any explanation or rationale supporting the opinion.  Second, and more significantly, the physician did not expressly state that the Veteran's service-connected disabilities actually caused or contributed substantially or materially to his metastatic rectal cancer.  Rather, the physician simply suggested that the Veteran's stress level "may have" hastened his death.  The Court has made clear that such an equivocal and speculative opinion is nonprobative as it equally implies that stress "may not have" hastened the Veteran's death.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, this surgeon's February 2009 opinion is sufficient to show no more than that a service-connected disability casually shared in producing death, which does not support a grant of service connection.  See 38 C.F.R. § 3.312.  

On the other hand, the Board obtained an expert VHA medical opinion in February 2012.  The medical expert concluded that it is not at least as likely not that the Veteran's service-connected PTSD and hemorrhoids were a principal or contributory cause of his death.  The expert explained that there is no consistent scientific evidence of a significant causative relationship between hemorrhoids and colorectal cancer or stress and colorectal cancer.  Rather, there is significant evidence of a causative relationship between cigarette smoking and colorectal cancer.  The physician noted that the Veteran was documented as having been a smoker for 50 years, including continuing smoking throughout much of his treatment.  In support, the medical expert cited an American Cancer Society study from December 2009.  

After careful consideration, the Board finds that this expert's opinion is highly probative evidence regarding the question of whether hemorrhoids or PTSD may have contributed to the Veteran's death.  In addition to the reasons given above, the medical expert again provided a clear and unequivocal opinion supported by a reasoned explanation with an accurate and comprehensive factual foundation, including the Veteran's history of smoking, which is thoroughly documented in the medical evidence of record.  Thus, the VHA medical expert's February 2012 opinion is highly probative, and is, in fact, found to be the most probative evidence of record on this question.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The appellant has stated her own opinion relating the Veteran's hemorrhoids and PTSD to the metastatic rectal cancer causing his death.  As discussed above, the appellant's opinion on this matter is not competent because the question of causation involves a highly complex medical issue extending beyond an immediately observable cause-and-effect relationship.  This question is not the type of medical question for which lay evidence is competent evidence.  Accordingly, the appellant's own opinion is not competent and does not controvert the highly probative February 2012 VHA expert medical opinion.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board finds that the preponderance of the evidence of record establishes that it is less likely than not that a disability incurred in or aggravated by active service was either the primary cause of death or a contributory cause of death.  Accordingly, the claim is denied, including on the basis of both alternative theories of entitlement raised by the appellant.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JESSICA J. WILLS	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


